       Case 2:20-cv-00707-JZB Document 44 Filed 02/02/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Iaroslav Baklan,                                   No. CV-20-00707-PHX-JZB
10                  Plaintiff,                          ORDER
11   v.
12   All Answers Limited,
13                  Defendant.
14
15
16          Pending before the Court is the parties’ Joint Motion for Extension of Time to File

17   Stipulation of Dismissal. (Doc. 43.) Therein, the parties request a three-week extension to
18   file the stipulation of dismissal. The Court will grant the Motion.

19          IT IS ORDERED:

20          1.     The parties’ Joint Motion (doc. 43) is granted.
21          2.     On or before February 25, 2021, the parties shall file a stipulation of
22   dismissal in this action. If no stipulation is filed by the deadline, the Clerk is directed to

23   terminate this action.

24          Dated this 2nd day of February, 2021.

25
26                                                              Honorable John Z. Boyle
                                                                United States Magistrate Judge
27
28
